Citation Nr: 1640671	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left (minor) forearm residual laceration, with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm, to include a claim for a separate evaluation for arthritis or epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Army service from March 1979 through January 1982, unverified reserve component service, apparently from about 1983 to 1989, followed by re-enlistment in active service from September 1989 and separation from active service in August 1990. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded this issue in May 2015.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's electronic file.  The Veteran's claims file on appeal is entirely electronic.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for increased evaluations for service-connected disabilities of the left arm in March 2009.  At VA examination in November 2009, the examiner opined that the Veteran's nerve damage in the left forearm resulted in referred pain at the left elbow and left wrist, had median nerve neuropathy.  The median nerve was identified as the only affected nerve in the left arm.

The examiner who conducted May 2013 VA examination concluded that there was impairment of the left median, ulnar, middle radicular, and lower radicular nerves.  The Veteran was afforded VA examination in 2015 to determine whether the severity of nerve impairment had increased.  The examiner who conducted August 2015 VA examination opined that only the left median and the upper and middle radicular group nerves were affected.  The examiner who conducted the 2015 examination did not explain why the number of nerves affected and the nerves identified as affected varied at each examination.  The Board finds that the unexplained differences in the results of the three VA examinations must be reconciled before the Board may complete appellate review.  Further medical development is required.  

In a July 2016 Informal Hearing Presentation, the Veteran's representative argues that the Veteran is entitled to a compensable evaluation for left elbow osteoarthritis and epicondylitis.  However, the reports of radiologic examinations fail to disclose a definitive report of radiologic examination of the left elbow showing osteoarthritis.  In particular, the Board notes that a 2009 radiologic examination of the right ankle appears to be the only x-ray showing traumatic arthritis or osteoarthritis.  Clarification, and possible further development of the medical evidence, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records since April 2015 (the most recent VA records associated with the electronic record).

2.  Ask the Veteran to identify any non-VA clinical or non-clinical records which related to treatment, diagnosis, or observation of the left arm.  If treatment is identified, appropriate attempts to obtain records should be undertaken.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the types and severity of peripheral nerve impairment in the left upper extremity.  The examiner must be provided access to the appellant's electronic claims file.  The examination report should reflect discussion of the prior VA assessments of the Veteran's left upper extremity and VA examinations of the nerves of the left upper extremity, to include the 2008 Plastic Surgery treatment note and 2009 VA examination identifying the median nerve as the only affected nerve, and the reports of 2013 and 2015 VA examinations identifying varying nerves as affected.  The reviewer should discuss reports of diagnostic examinations.  All indicated tests should be accomplished, and all clinical findings reported in detail.  Radiologic examination of the left elbow should be conducted, unless the examiner is able to locate a report of radiologic examination of the left elbow adequate to support a current VA opinion as to whether the Veteran does or does not manifest arthritis or traumatic arthritis of the left elbow.  

The examiner should identify each peripheral nerve impaired by the residuals of a laceration of the antecubital fossa, left forearm, or by epicondylitis, or by residuals of a scar, left forearm.  The examiner should explain why the peripheral nerve injury findings are consistent with the past history and current complaints.  The examiner should describe the current severity of each nerve impairment in the left upper extremity.  A complete rationale for any opinion expressed must be provided, together with any relevant medical literature for the comments and opinion expressed.

If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why peripheral nerve involvement cannot be verified or reconciled. 

4.  The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  Thereafter, the AOJ should readjudicate the claim of entitlement to a higher evaluation for the service-connected left forearm disability, to include the claim for a separate, compensable entitlement for arthritis and/or epicondylitis.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




